Electronically Filed
                                                            Supreme Court
                                                            SCWC-12-0000741
                                                            06-FEB-2014
                                                            12:06 PM

                          SCWC-12-0000741
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         CHRISTIE ADAMS, Petitioner/Plaintiff-Appellant,
                                  vs.
       CDM MEDIA USA, INC., Respondent/Defendant-Appellee.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000741; CIV. NO. 11-1-0931)
       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
        Circuit Judge Alm, in place of Acoba, J., recused)
          Petitioner/Plaintiff-Appellant Christie Adams’

application for writ of certiorari filed on December 23, 2013, is

hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

held in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawai#i, February 6, 2014.

 Charles H. Brower                      /s/ Mark E. Recktenwald
 for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Steven S. Alm